PARSONS, J.
The si'sters and brother of Samuel' F. Clawson, deceased, and the husbands of the sisters, are the complainants. The bill was filed in 1843, more than eighteen months after the grant of administration. The administration was granted by the Orphans’ Court of Benton county, on the 4th day of December 1840, to the defendants, John M. Crook and Harriet Clawson, then the widow of the intestate, and now the wife of the defendant, Hiram Mitchell. It appears that the complainants, who are the sisters and brother of the intestate, are his heirs at law and distributees, he having died without will or issue. It appears also, by the bill, that the intestate left considerable real and personal estate, and that the representatives had not made a full return of the latter to the Orphans’ Court. It appears by the bill that a discovery of the personal, estate, not repoited to the Orphans’ Court, is necessary; and it appears by the answer of the defendant Crook, that a portion^ of the personal estate was not reported to the Orphans’ Court. As to this, the answer, however, gives excuses which, if true, are very satisfactory; and we are not at all disposed to question, their truth. But the fact is, notwithstanding, that the personal estate was not fully returned to the Orphans’ Court. The case,, therefore, was a proper one for a discovery, and the chancellor having a right to the jurisdiction of it for that purpose, should have gone on to close the administration, which appears to have been the object of the bill. — Hunley v. Hunley, 15 Ala.R. 91.
*61The chancellor, however, dismissed the bill at the hearing on the merits, without taking any account of the debts owing to the estate; of the personal or real estate of the intestate; of the matters of mismanagement or negligence alleged by the pleadings, or of any matter or thing whatever, although it iis scarcely to be doubted from the pleadings and evidence,, but that the entire personal and real estate will pay the debts of the estate and the'expenses of administration,’and leave á surplus for distribution. It will probably appear, after the necessary accounts are taken, that it will be necessary to sell the lands of the intestate, or a portion of them, to pay his debts. If so, they can be sold, under order of the chancellor, in the manner, as near as may be, as that prescribed by statute for sales in similar cases under order of the Orphans’ Court.
Let the decree be reversed and thé cause remanded.
Chilton, J,, not sitting.